[Cite as Speakman v. Crabtree, 2014-Ohio-2152.]

                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Bobbi Speakman,                                   :

                Petitioner-Appellee,              :
                                                                   No. 13AP-879
v.                                                :             (C.P.C. No. 09DV-1720)

Richard Crabtree,                                 :         (ACCELERATED CALENDAR)

                Respondent-Appellant.             :




                                          D E C I S I O N

                                     Rendered on May 15, 2014



                Richard Crabtree, pro se.

                  APPEAL from the Franklin County Court of Common Pleas,
                              Division of Domestic Relations

O'GRADY, J.

        {¶ 1} Respondent-appellant, Richard Crabtree, appeals from a judgment of the
Franklin County Court of Common Pleas, Division of Domestic Relations, dismissing his
motion to terminate a domestic violence civil protection order ("CPO") previously entered
by the court upon the petition of Bobbi Speakman. For the reasons that follow, we affirm.
I. FACTUAL AND PROCEDURAL BACKGROUND
        {¶ 2} In November 2009, Speakman filed a petition for a domestic violence CPO
against appellant. The trial court granted a temporary CPO and later entered a consent
agreement and CPO effective until November 16, 2014 under R.C. 3113.31. On August 12,
2013, appellant, then incarcerated in Kentucky, filed a motion to terminate the CPO. The
trial court scheduled a hearing on the motion for September 16, 2013. On August 22,
2013, appellant filed a motion for transport, asking the trial court to have the Franklin
No. 13AP-879                                                                             2


County Sheriff's Department coordinate with the Kentucky Department of Corrections to
transport him from his penal institution to the hearing. Alternatively, appellant asked the
court to instruct the clerk to arrange for a teleconference hearing. The trial court denied
the August 22 motion. When appellant failed to appear at the scheduled hearing, the trial
court dismissed his motion to terminate the CPO based on a failure to prosecute.
II. ASSIGNMENT OF ERROR
       {¶ 3} Appellant appeals and assigns one error for our review:
              THE COURT BELOW ABUSED ITS DISCRETION, WHEN
              IT DENIED THE APPELLANT'S MOTION TO TERMINATE
              PROTECTION ORDER DUE TO HIS INABILITY TO
              ATTEND THE SCHEDULED COURT HEARING.

III. DISCUSSION
       {¶ 4} In his sole assignment of error, appellant contends the trial court erred
when it dismissed his motion to terminate the CPO.
       {¶ 5} Under Civ.R. 41(B)(1), "[w]here the plaintiff fails to prosecute, * * * the
court upon motion of a defendant or on its own motion may, after notice to the plaintiff's
counsel, dismiss an action or claim." A dismissal under this provision "operates as an
adjudication upon the merits unless the court, in its order for dismissal, otherwise
specifies." Civ.R. 41(B)(3). Here, the trial court did not so specify.
       {¶ 6} "[A]ppellate review of a dismissal for failure to prosecute involves two
assessments: first, whether the plaintiff was provided with sufficient notice prior to the
dismissal; and second, whether the dismissal constituted an abuse of discretion." Geico
Cas. Ins. Co. v. Durant-Baker, 10th Dist. No. 13AP-573, 2014-Ohio-1530, ¶ 8, citing
Williams v. RPA Dev. Corp., 10th Dist. No. 07AP-881, 2008-Ohio-2695, ¶ 8. The phrase
"abuse of discretion" implies an unreasonable, arbitrary or unconscionable attitude on the
part of the court. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983). However, the
ordinary abuse of discretion standard is heightened when a decision forever denies review
of the merits of a claim. Chalendar v. Dept. of Rehab. & Corr., 10th Dist. No. 02AP-567,
2003-Ohio-39, ¶ 25, citing Sazima v. Chalko, 86 Ohio St.3d 151, 158 (1999). "[T]he action
of the trial court will be affirmed when ' "the conduct of a party is so negligent,
irresponsible, contumacious or dilatory as to provide substantial grounds for a dismissal
No. 13AP-879                                                                               3


with prejudice for a failure to prosecute." ' " Tymachko v. Ohio Dept. of Mental Health,
10th Dist. No. 04AP-1285, 2005-Ohio-3454, ¶ 16, quoting Quonset Hut, Inc. v. Ford
Motor Co., 80 Ohio St.3d 46, 48 (1997), quoting Tokles & Son, Inc. v. Midwestern
Indemn. Co., 65 Ohio St.3d 621, 632 (1992).
       {¶ 7} Appellant does not contend the trial court provided him with insufficient
notice prior to the dismissal. Instead, he argues the court abused its discretion by
dismissing his motion to terminate based on his failure to prosecute the case by not
attending the scheduled hearing. Appellant blames his failure to attend on the trial
court's denial of his request for transport or, in the alternative, teleconferencing.
However, appellant cites no legal authority for the proposition that he had a right to
transport or teleconferencing and the court erred by denying him those rights, thereby
making dismissal based on his failure to attend the hearing improper. See Dale v. Dale,
10th Dist. No. 02AP-644, 2003-Ohio-1113, ¶ 9, citing Sweet v. Sweet, 5th Dist. No. 00-
CA-99 (Mar. 24, 2001) ("An incarcerated individual does not have an unconditional due
process right to attend the hearings and trial of a civil action to which he is a party.");
State v. Hubbard, 10th Dist. No. 11AP-945, 2013-Ohio-2735, ¶ 34, quoting Camp v. Star
Leasing Co., 10th Dist. No. 11AP-977, 2012-Ohio-3650, ¶ 67 (" 'An appellant bears the
burden of affirmatively demonstrating error on appeal. * * * It is not the duty of this court
to construct legal arguments in support of an appellant's appeal.' "). "Indeed, appellate
courts may not construct legal arguments in support of an appellant's appeal." Id.,
citing Reid v. Plainsboro Partners, III, 10th Dist. No. 09AP-442, 2010-Ohio-4373, ¶ 22.
       {¶ 8} Even if we were to reach the merits of appellant's motion to terminate the
civil protection order, we note the trial court has discretion when deciding whether to
grant this request. See R.C. 3113.31(E)(8)(a). In order to prevail on his motion, appellant
had the burden to show that termination of the CPO was appropriate because either (1)
the protection order was no longer needed, or (2) its terms were no longer appropriate.
See R.C. 3113.31(E)(8)(b). Here, the reasons appellant has given for termination of the
order, e.g., he complied with the order so far, he is unlikely to violate the order given his
current imprisonment, and the order's existence negatively impacts his prison life and
rehabilitation, are not persuasive.
No. 13AP-879                                                                        4


      {¶ 9} For the foregoing reasons, we overrule the sole assignment of error and
affirm the judgment of the Franklin County Court of Common Pleas, Division of Domestic
Relations.
                                                                  Judgment affirmed.

                         KLATT and DORRIAN, JJ., concur.